Seevers, J.
This cause was submitted on a written transcript, and the record before us contains the indictment, charge of the court and motion for anew trial, which sets up several grounds upon which a new trial was asked and overruled. In the absence of any other showing, we may well suppose the errors relied on are therein stated. We are unable to determine whether the first, second, third, sixth, eighth, ninth, tenth, eleventh, twelfth, thirteenth, sixteenth and seventeenth grounds of the motion axe well taken or not, for the reason that the transcript fails to show that any such rulings were made as are complained of.Jandalso because the evidence introduced at the trial is not contained therein. The remaining grounds on which a new trial was asked all relate to the instructions which it is said are erroneous. As abstract propositions it seems to us the instructions are correct and the presumption obtains that the court was justified in giving them under the evidence, and therefore we are unable to say the instructions are not correct in every particular. We are unable to find any error in the record, and therefore the judgment of the'district court is
Affirmed.